DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 7, 9, 10, 12, 16 and 18 are pending and examined herein. 

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 102 and 35 U.S.C 103, in view of the amendments, have been fully considered. The arguments are directed towards the amended claim language and addressed in the rejections below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claims 1, 3, 7, 9-10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson US 5602899 in view of Yukio WO 2017146205. 
Regarding claim 1, Larson discloses a heat dissipation structure (Fig. 4) comprising
a housing (82, 108) having a bottom surface (see Fig. 4), 
a liquid inlet channel (88), 
a liquid outlet channel (92) and 
a protruding portion (top of 108), 
wherein the liquid inlet channel and the liquid outlet channel are located at two opposite ends of the housing (88 and 92 are located on the right and left side) and above the bottom surface (88/92 are above bottom of 82 and 108), and 
the liquid inlet channel and the liquid outlet channel extend along a first direction (88/92 extend horizontally), 
the protruding portion is located between the liquid inlet channel and the liquid outlet channel and above the bottom surface (top of 108 is between 88/92 and above bottom of 108), 
the protruding portion protrudes towards a direction away from the bottom surface (see Fig. 4; top of 108 extends away from bottom of 108), 
the protruding portion has a protruding surface facing away from the bottom surface (see Fig. 4; top of 108 faces away from bottom of 108), 
a highest position of the protruding surface is higher than a highest position of the liquid inlet channel and the liquid outlet channel (top of 108 is above 88/92), 
the protruding surface has a former half region (left half), a latter half region (right half) and a first symmetric line (line vertical through center of 108), 

the former half region (left side) and the latter half region (right side) are symmetric with each other relative to the first symmetric line and directly connected with each other at the first symmetric line along the first direction (the left and right regions of 108 would be symmetric with each other about a vertical line through the center and directly connected with each other along the horizontal direction)
a distance between the protruding surface and the bottom surface is continuously increased first within the former half region (distance between top and bottom of 108 is increased on the left side) and then continuously decreased throughout the latter half region along the first direction (distance between top and bottom of 108 is decreased on the right side). 
Larson does not explicitly disclose the protruding surface is convex or the distance is continually increased and decreased throughout each respective half.
Yukio, however, does and teaches the protruding surface (surface of 18c) is a convex surface curved along the first direction (18c is convex along D2). 
The combination of heat dissipation structure of Larson with the convex topography of the protruding surface of Yukio would have produced applicants claimed invention, i.e., a protruding surface wherein a distance between the protruding surface and the bottom surface is continuously increased first throughout the former half region and then continuously decreased throughout the latter half region. A skilled artisan would recognize that the 
A person of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the protruding surface of Larson with the convex topography of Yukio for the predictable advantage suppresses the occurrence of blistering of the target. As Yukio teaches “The target of this neutron capture therapy apparatus secures strength by protruding in a hemispherical shape along the irradiation axis of the charged particle beam. Since it is possible to make it thin by adopting a shape that can secure the strength in this way, by positioning the Bragg peak of the charged particle beam at the cooling part on the downstream side of the target, it is possible to suppress the blistering due to the retention of hydrogen doing” (Pg. 29) and “since the cooling passage can be made wide, cooling water is present on the back side (downstream side) of the part irradiated with the charged particle beam in the target, hydrogen is collected by the cooling water It is possible to suppress occurrence of blistering” (Pg. 30). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Larson further discloses wherein the protruding surface (top of 108) has a second symmetric line (horizontal line in direction of arrows) extending along the first direction (horizontal), and the protruding surface is symmetric relative to the second symmetric line (Fig. 4 is a cross-section, so the protruding surface would be symmetric on the front and back of the symmetric line).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Larson further discloses wherein the housing has a pair of buffering grooves 
Regarding claim 9 the above-described combination teaches all the elements of the parent claim, and in this combination, Yukio further discloses wherein a lowest position (lowest point of 18c) of the protruding surface (18c) is higher than the highest position (lowest point of 18c is higher than highest position of 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26). A person of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the protruding surface of Larson with the highest and lowest position of the protruding surface of Yukio for the predictable advantage of forming a cooling water introduction passage and a cooling water discharge passage (Pg. 33). A skilled artisan would recognize that such an introduction/discharge passage provides a space for the cooling water to accumulate before flowing around the protruding surface to assure a constant flow of coolant. Moreover, such a modification would also provide the advantage of increasing the distance the coolant has to travel and slow down the coolant, thereby increasing the cooling efficiency. 
Regarding claim 10, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 1 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected (Pg. 31 "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam (Pg. 31 "charged particle beam L irradiated to the target 8") towards a target (8) disposed between the 
Regarding claim 12, Yukio discloses neutron beam generating device (see title), comprising: the heat dissipation structure of claim 3 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected (Pg. 31 "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam (Pg. 31 "charged particle beam L irradiated to the target 8") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). It would have been obvious to modify the heat dissipation structure of Yukio with the structure of modified Larson to generate neutrons for medical purposes as known by one of ordinary skill in the art and keep the generation device cool to prevent damage.
Regarding claim 16, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 7 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected (Pg. 31 "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam (Pg. 31 "charged particle beam L irradiated to the target 8") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). It would have been obvious to modify the heat dissipation structure of Yukio with 
Regarding claim 18, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 9 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected (Pg. 31 "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam (Pg. 31 "charged particle beam L irradiated to the target 8") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). It would have been obvious to modify the heat dissipation structure of Yukio with the structure of modified Larson to generate neutrons for medical purposes as known by one of ordinary skill in the art and keep the generation device cool to prevent damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagatsu JP2011112413A, Masaki JP 2002289400.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646